                                       Case 3:18-cv-00360-WHA Document 244 Filed 05/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNILOC USA, INC., et al.,
                                                                                             No. C 18-00360 WHA
                                  11                  Plaintiffs,                            No. C 18-00365 WHA
                                  12           v.                                            No. C 18-00572 WHA
Northern District of California
 United States District Court




                                  13   APPLE, INC.,
                                                                                             STATUS REPORT ORDER
                                  14                  Defendant.

                                  15

                                  16

                                  17        Pursuant to their joint request, the parties shall please file a status report regarding the

                                  18   appeals of the several inter partes reviews affecting these cases by AUGUST 20, 2021, AT

                                  19   NOON.

                                  20

                                  21        IT IS SO ORDERED.

                                  22

                                  23   Dated: May 25, 2021

                                  24

                                  25
                                                                                                WILLIAM ALSUP
                                  26                                                            UNITED STATES DISTRICT JUDGE
                                  27

                                  28
